 

Case 8:21-mc-00089-VMC-AEP Document 1-3 Filed 06/21/21 Page 1 of 10 PagelD 30

Group Exhibit C
Case 8:21-mc-00089-VMC-AEP Document 1-3 Filed 06/21/21 Page 2 of 10 PagelD 31

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

EDWARDO MUNOZ,

Petitioner,

Case No. ¥:D\-mc- $49- ymc- AEP

Vv.

DIGITAL MEDIA SOLUTIONS,
LLC, a Delaware limited liability
company.

Respondent.

 

 

DECLARATION OF TAYLOR T. SMITH IN SUPPORT OF PETITIONER’S
MOTION TO COMPEL COMPLIANCE WITH SUBPOENA

I, Taylor T. Smith, declare as follows:

1. I am an associate attorney with the law firm Woodrow & Peluso, LLC.
I am over the age of 18 and, if necessary, can competently testify if required to do so.

2. I am one of the attorneys of record for Petitioner Edwardo Munoz
(“Munoz” or “Petitioner”) in the underlying litigation Munoz v. Schooladvisor, LLC,
Case No. 1:20-cv-00440-NONE-EPG (E.D. Cal. 2020), alleging violations of the
Telephone Consumer Protection Act, 47 U.S.C. § 227, et seg. (“TCPA” or “Act”).

ei The complaint in the underlying litigation alleges that Defendant
SchoolAdvisor, LLC (“SchoolAdvisor”) violated the TCPA by sending (or having its
agent send) unsolicited text messages to Munoz and a class of similarly situated

consumers using an automatic telephone dialing system (“ATDS”).
 

Case 8:21-mc-00089-VMC-AEP Document 1-3 Filed 06/21/21 Page 3 of 10 PagelID 32

4, Through discovery, SchoolAdvisor produced documents, which reveal
that Digital Media Solutions, LLC (“DMS” or “Respondent”) sent the text messages
on behalf of SchoolAdvisor.

5. SchoolAdvisor is a wholly owned subsidiary of DMS. DMS and
SchoolAdvisor share the same principal office address, 4800 140th Ave N Suite 101,
Clearwater, FL 33762. (Compare DMS Annual Report, attached hereto as Ex. 1, with
SchoolAdvisor Annual Report, attached hereto as Ex. 2.) DMS and SchoolAdvisor
are also managed by the same individual, Joseph Marinucci. (See id.)

6. SchoolAdvisor also claims that it obtained Munoz’s lead information
and consent to be texted from a company known as “Conceptual Media” pursuant to
a contract with DMS.

7. SchoolAdvisor produced the agreement between DMS and Conceptual
Media, which was later reproduced by DMS.

8. Thereafter, on January 21, 2021, Petitioner issued a Subpoena to
Produce Documents, Information, or Objects or to Permit Inspection of Premises in
a Civil Action directed to DMS (hereafter “DMS Subpoena”).

9. The subpoena commanded all documents to be produced at a mutually
agreeable location on or before February 19, 2021.

10. On January 26, 2021, counsel for DMS, Klein Moynihan Turco LLP—
which also represents Defendant SchoolAdvisor—confirmed that they would accept

service of the subpoena via email. At the same time, DMS’s counsel requested an
 

Case 8:21-mc-00089-VMC-AEP Document 1-3 Filed 06/21/21 Page 4 of 10 PagelD 33

additional fourteen days to respond until March 5, 2021. DMS later requested
another extension to respond until March 12, 2021.

11. On March 12, 2021, DMS produced its objections and responses to the
subpoena, along with its corresponding document production, which consisted of
only 13 pages of responsive documents. DMS’s served its response via email.

12. After reviewing DMS’s response, Petitioner’s counsel reached out to
counsel for DMS to schedule a meet and confer regarding deficiencies in DMS’s
response to the subpoena.

13. On March 24, 2021, counsel for both parties conferred regarding DMS’s
response to the subpoena. During the conferral, DMS agreed to search for and
produce the following additional documents and information in response to the
subpoena.

14. DMS agreed to search for records of persons and leads that were
obtained from the same website that DMS claims Plaintiff visited, which are
responsive to Requests Nos. 2 & 4.

15. DMS agreed to confirm whether it had any written contracts with
SchoolAdvisor, which are responsive to Request No. 5.

16. Further, DMS agreed to get back to Petitioner’s counsel regarding
whether it could produce records of individuals that were texted whose lead
information was obtained from the same website as Petitioner’s lead information was

obtained. This information is responsive to Requests Nos. 7 & 8.
 

Case 8:21-mc-00089-VMC-AEP Document 1-3 Filed 06/21/21 Page 5 of 10 PagelD 34

17. DMS agreed to identify the dialing system that was utilized to place the
text messages at issue, which is responsive to Request No 9. The parties agreed to
table the issue of an inspection until after the dialing system was identified.

18. DMS agreed to search for communications with SchoolAdvisor
regarding Petitioner, the underlying lawsuit, or the allegations contained in the
complaint—which are responsive to Request No. 11.

19. DMS’s counsel also stated that they were still in the process of
identifying the server and computer system that housed or stored the data that could
identify persons who were sent text messages similar to the text received by
Petitioner. This information is responsive to Requests Nos. 12 & 13. As with the
inspection of the dialing system, the parties agreed to revisit the issue of an
inspection of the server and/or computer systems after both were identified.

20. DMS agreed to produce the additional information on or before April 7,
2021.

21. On April 9, 2021, DMS’s counsel contacted Petitioner’s counsel and
stated that it would provide an update on the additional information by April 16,
2021.

22. DMS’s counsel has not contacted Petitioner’s counsel since the April 9,
2021 email.

23.  Petitioner’s counsel sent follow up emails requesting an update on the

status of DMS’s response on April 21, 2021 and May 21, 2021.
 

Case 8:21-mc-00089-VMC-AEP Document 1-3 Filed 06/21/21 Page 6 of 10 PagelD 35

24. Having received no response, Petitioner’s counsel emailed DMS’s
counsel on June 2, 2021 requesting their availability to confer regarding Petitioner’s
anticipated motion to compel.

25. On June 4, 2021, Petitioner’s counsel placed a call to DMS’s counsel
and left a message with a receptionist. The call was not returned.

I declare under penalty of perjury under the laws of the United States of
America that the foregoing is true and correct. Executed on June 14, 2021, in

Denver, Colorado.

By: /s/ Taylor T. Smith
Taylor T. Smith
 

Case 8:21-mc-00089-VMC-AEP Document 1-3 Filed 06/21/21 Page 7 of 10 PagelD 36

Exhibit 1|
Case 8:21-mc-00089-VMC-AEP Document 1-3 Filed 06/21/21 Page 8 of 10 PagelD 37

 

2021 FOREIGN LIMITED LIABILITY COMPANY ANNUAL REPORT FILED
OCUMENT# M13000007634 Apr 30, et
; . Secretary of State
tity Name: DMS (DE), LL
ntity Name: DMS (DE), LLC 6816878031CC

urrent Principal Place of Business:

(00 140TH AVE N SUITE 101
LEARWATER, FL 33762

urrent Mailing Address:

800 140TH AVE N SUITE 101
LEARWATER, FL 33762 US

El Number: XX-XXXXXXX Certificate of Status Desired: No
ame and Address of Current Registered Agent:

NIVERSAL REGISTERED AGENTS, INC.
317 CALIFORNIA ST.
ALLAHASSEE, FL 32304 US

@ above named entity submits this statement for the purpose of changing its registered office or registered agent, or both, in the State of Florida.

 

SIGNATURE: MICHAEL MIRRIONE 04/30/2021
Electronic Signature of Registered Agent Date

Authorized Person(s) Detail :

Title MGR

Name MARINUCCI, JOSEPH L

Address 4800 140TH AVE N SUITE 101

Gity-State-Zip: CLEARWATER FL 33762

Hereby certify that the information indicated on this report or supplemental report is true and accurate and that my electronic Signature shall have the same legal elfect as if made under
ih; that fam a managing member or manager of the limited liability pany or ihe iver or trustee emp to execute this report as required by Chapter 605, Florida Statutes; and
ft my name appears above, or on an attachment with all other like empowered.

GNATURE: JOSEPH MARINUCCI AUTHORIZED PERSON 04/30/2021

Electronic Signature of Signing Authorized Person(s) Detail Date

 

) = g

 

 
 

Case 8:21-mc-00089-VMC-AEP Document 1-3 Filed 06/21/21 Page 9 of 10 PagelD 38

Exhibit 2
  
  
 

Case 8:21-mc-00089-VMC-AEP Document 1-3 Filed 06/21/21 Page 10 of 10 PagelD 39

021 FOREIGN LIMITED LIABILITY COMPANY ANNUAL REPORT FILED
OCUMENT# M15000004260 Apr 30, 2021

. . Secretary of State
ntity Name: SCHOOLADVISOR, LLC
y 5771442495CC
urrent Principal Place of Business:
800 140TH AVE N
UITE 101

LEARWATER, FL 33762

urrent Mailing Address:

800 140TH AVE N
UITE 101
LEARWATER, FL 33762 US

El Number: XX-XXXXXXX Certificate of Status Desired: No
ame and Address of Current Registered Agent:

NIVERSAL REGISTERED AGENTS, INC.
1817 CALIFORNIA ST.
LLAHASSEE, FL 32304 US

@ above named entity submits this statement for the purpose of changing its registered office or registered agent, or both, in the Siate of Florida.

IGNATURE:

 

Electronic Signature of Registered Agent Date

uthorized Person(s) Detail :

itle MGR
ame MARINUCCI, JOSEPH
Address 4800 140TH AVE N
SUITE 101

City-State-Zip: CLEARWATER FL 33762

| flereby certify that the information indicated on this report or supplemental repert is true and accurate and that my electronic signature shall have the same fegal effect as it made under
oath; that | am a managing member or manager of the limited liability Ip or the iver or trustee em, to this feport as required by Chapter 605, Florida Statutes; and

tht my name appears above, or on an attachment with all other like empowered.
SIGNATURE: JOSEPH MARINUCCI AUTHORIZED PERSON 04/30/2021

Electronic Signature of Signing Authorized Person(s) Detail Date

 

 
